DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
2. The Amendment filed on March 08, 2022 has been entered. Claims 1, 5, 14, 20, 22, and 24 have been amended. Claims 6, 7, 12, and 18 were previously cancelled. Claims 3, 4, 8, 10, 11, 13, 16, 17, and 19 are now cancelled as well. Thus, claims 1–2, 5, 9, 14–15, and 20–25 are pending and rejected for the reasons set forth below. 


Claim Rejections - 35 USC § 101
3.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. Claims 1–2, 5, 9, 14–15, and 20–25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1–2, 5, 9, 14–15, and 20–25 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1–2 and 20-21), a machine (claims 14–15 and 24-25), and a manufacture (claims 5, 9, and 22-23) where the machine and manufacture are substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity and mathematical concepts) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of performing financial transactions in the form of asset transfers based on a hierarchical system by; 
receiving a transaction for causing a transfer of an asset, 
calculating a total amount of asset transfer, wherein the transaction history is represented by a distributed cryptographic database, 
the transaction causes a transfer of an asset, only if a total amount of asset transfer does not exceed a total amount of asset transfer received; and
finalizing under a condition that approvals from a predetermined number are obtained to add to the distributed cryptographic database. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic principles or practices as well as commercial or legal interactions (e.g., performing financial transactions in the form of asset transfers based on a hierarchical system). In addition, the recited abstract idea falls within the categories of mathematical concepts, specifically mathematical calculations. This is found in the limitation: “calculating a total amount of asset transfer to the upper network including the transaction and a total amount of asset transfer from the upper network. . .” Independent claims 5 and 14 also fall under the same analysis as claim 1 as they are both nearly identical in claim language as independent claim 1. 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “node,” “block,” and “network,” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraphs [0009] and [0013]). 
The dependent claims 2, 9, 15, and 20–25 also do not amount to significantly more than the abstract idea itself. For example, claim 2 contains the limitation relating to “disappearance” of the asset in the lower network, which is the result of the transfer of the asset from one network to another. Claims 9 and 15 contain nearly the same limitations as claim 2 and the same analysis applies to those claims. This limitation is simply adding details to the abstract idea of transferring an asset. 
Claim 20 discusses omitting certain transaction histories from the database depending on whether they involve the first network. This limitation is simply adding details to the abstract idea of transferring an asset, describing which transaction data should be kept depending on the transfers performed from the lower network to the upper network. Claims 22 and 24 contains nearly identical limitations to claim 20 and the same analysis applies to those claims. 
Claim 21 discusses a condition in which transfer of an asset is only permitted when “the total amount of asset transfer to the upper network does not exceed a total amount of asset transfer received from the upper network.” This limitation is simply adding details to the abstract idea of transferring an asset as to when to initiate the transfer. Claims 23 and 25 contains nearly identical limitations to claim 21 and the same analysis applies to those claims.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 


Prior Art Not Relied Upon
RILEY (U.S. Publication No. 2007/0050520) teaches systems and methods for multi-host extension of a hierarchical interconnected network. 


Response to Arguments
5. Applicant’s arguments filed on March 08, 2022 have been fully considered. 
With the respect to the pending rejection specification under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, Applicant’s arguments are persuasive. The previously filed Office Action dated September 15, 2021 stated that the Applicant had used several terms found in the specification (“reliable” or “reliability”) in a manner that is different that the ordinary meaning of those terms. That Office Action also stated that the Applicant had not provided a clear explanation as to what these terms actually mean. Hence, the specification contains subject matter (the terms “reliable” and “reliability”) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Applicant argues that “Webster's Dictionary (https://www.merriam-webster.com/dictionary/reliable) defines the term ‘reliable’ as ‘able to be trusted to do or provide what is needed.’ Consistent with this definition, the Specification uses the terms ‘reliable’ and ‘reliability’ to refer to the upper network's and the lower network's respective abilities to be trusted, i.e., their respective trust levels” (See Applicant’s Arguments, p. 8). This argument that this is the customary and ordinary meaning of the terms “reliable” and that is how it being used for the specification terms of “reliable” and reliability” is persuasive. As the Applicant notes in paragraphs [0019] and [0025] of the specification, “This excerpt describes that a network having a relatively higher ‘reliability’ is subject to relatively fewer restrictions. Unequivocally, this context further makes clear that the terms ‘reliable’ and ‘reliability’ are used in their ‘trustworthiness’ sense.” (See Applicant’s Arguments, p. 10). Hence, the pending rejection specification under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is hereby withdrawn as the terms “reliable” and “reliability” are being used in their “trustworthiness” sense, consistent with the ordinary and customary meaning of the term “reliable” as the term would have to a person of ordinary skill in the art in question at the time of the invention. 
As a result of Applicant’s amendments to independent claims 1, 5, and 14, the pending rejection of claims 1–5, 8– 11, 13–17, and 19–25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is considered moot and hereby withdrawn. Claims 1 and 5 both contain the following limitation: “the node generating a block with the transaction, wherein the block causes a transfer of an asset from the first lower network to the upper network. . .” In addition, claim 14 contains nearly the identical limitation: “generate a block with the transaction, wherein the block causes a transfer of an asset from the first lower network to the upper network. . .” The previously filed Office Action dated September 15, 2021 stated that that the part of the limitation in which the block causes a transfer is not supported by the specification. However, the Applicant has amended the limitations in independent claims 1, 5, and 14 to replace the term “block” with “transaction.” This term of “transaction” which is causing the transfer of assets from one network to another is supported by the specification in paragraph [0023-0024] and remedies the issue with respect to 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Hence, the pending rejection of claims 1–5, 8– 11, 13–17, and 19–25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is hereby withdrawn. 
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of claims 1–2, 5, 9, 14–15, and 20–25, including supposed deficiencies in the rejection, are not persuasive. Applicant first argues that there “no requirement for an abstract idea to "include" limitations that integrate the abstract idea into a practical application” and that “it is the claim as a whole which is to be examined under Step 2A-II for integrating a judicial exception into a practical application.” (See Applicant’s Arguments, p. 12). However, Applicant is mistaken in that the Examiner has taken into consideration the “claim as a whole” in determining whether the claim as a whole integrates a judicial exception into a practical application. In fact, both the previously filed Office Action dated September 15, 2021 and this current one address every limitation of every claim (both independent and dependent) in conducting this analysis (see the §101 analysis above). Applicant next argues that a “proper analysis requires that the claim as a whole be considered when determining whether the claim calls for the judicial exception to be merely implemented (without more) on a computer.” (See Applicant’s Arguments, p. 13). However, Examiner has applied the proper analysis in this respect. As stated in the analysis above, “the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f))” The term “simply” is the synonymous with the term “merely” and can be used interchangeably to describe “merely.” Thus, the applicable test has been applied properly. 
Applicant next argues that “The Examiner has ignored at least four claimed features and mischaracterized their combination as "merely transferring assets from one network to another" and summarily concluded that such transferring of assets "is not a technological improvement." (See Applicant’s Arguments, p. 13). However, the networks that are claimed do not comprise anything different than other network in terms of actual composition or structure. There is no specialized hardware or software attached to any of these networks. Furthermore, Applicant’s argument that these networks each present a particular technology in which a problem exists (e.g., a lack of trust in the source asset transfer in a blockchain-based network) does not mean that the networks are different in terms of composition or structure. Instead, each of these networks is only transferring certain assets from one network to another. There functions can be interchangeable from one network to another based on an identical structure. The claims nor the specification make no assertion that these networks have different structures. Thus, the use of these identical networks to transfer assets from one identical network to another is not a technological improvement. 
The Applicant first states that the hierarchical network comprises an upper network and multiple lower networks and that this hierarchy determines that the higher network has great reliability than the lower network. (See Applicant’s Arguments, pp. 13–14). However, the networks in this hierarchy are the same exact network in terms of structure. Neither the specification nor the claims show that the higher and lower networks are not identical in their construction. The designation of which network has greater reliability is a business decision, not a technological improvement. 
The Applicant next points to that the node of the first lower network references a transaction history between the first lower network and other networks, represented by a distributed cryptographic database that have been distributed over nodes of the first network. (See Applicant’s Arguments, p. 14). However, the Applicant does not explain what makes this a technological improvement. Merely referencing a transaction history isn’t a technological improvement. Having this performed using a “cryptographic database” does not make this a technological improvement. Nothing is being done by the “cryptographic database” apart from referencing a transaction history. 
Applicant next points to that the “transaction causes a transfer of an asset from the first lower network to the upper network, based on a comparison of a total amount of asset transfer to the upper network against a total amount of asset transfer received from the upper network.” (See Applicant’s Arguments, p. 14). However, transferring an asset from one network to another, even if based on a condition such as comparing a total amount of asset that has been received from the upper network and that has been transferred to the upper network, is not a technological improvement. This is a business decision to identify the condition at which time an asset transfer occurs between networks (i.e., when a certain amount of assets that has been received from the upper network and transferred to it has been met). 
The Applicant next argues that the “cryptographic database” omitting at least some transaction histories of the upper network and other lower network that do not involve the lower network improves the performance of the underlying computer system by reducing the required size of the cryptographic database.” (See Applicant’s Arguments, p. 15). However, once again, deciding to omit and then omitting some transaction data such as transaction histories is a business decision, not a technological improvement. 
The Applicant next argues that “[t]he Examiner improperly dismissed the foregoing as not being a technological improvement.” (See Applicant’s Arguments, p. 16).  Although Examiner agrees with Applicant that citing to Watson to make the determination that the use of multiple networks is not a technological improvement is not part of the step 2A, Prong 2 analysis, it is part of the inquiry of step 2B for whether it is a technological improvement and if the claims amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. With respect to step 2A, Prong 2, there is no technological improvement here. Storing various records in numerous networks is not a technological improvement. Here, the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).  No specialized hardware or software are being used here. Instead, a database (to store the transaction histories) that is being used in conjunction with multiple networks is what is claimed here. This is not a technological improvement. Hence, the claims are directed to an abstract idea.
Finally, Applicant argues that paragraph 0069 of the specification as filed describes an arrangement which facilitates an increase in the number of transactions which can be processed per unit time in the entire network system. The features essential to achieving this improvement, namely, the distributed cryptographic database distributed over nodes of the first lower network of feature (b). (See Applicant’s Arguments, p. 16). As noted above in the discussion about feature (b), merely referencing a transaction history isn’t a technological improvement. Having this performed using a “cryptographic database” does not make this a technological improvement. Nothing is being done by the “cryptographic database” apart from referencing a transaction history. In addition, using multiple networks to increase the number of processed transactions per unit time is a mere business decision and not a technological improvement. 
Applicant also argues that “an additional element recited in the claim (or combination of additional elements) that is known in the art can still be unconventional or non-routine. MPEP 2106.05(d)(I)(1). Thus, any application of the Watson patent to this part of the eligibility analysis would also be improper.” (See Applicant’s Arguments, p. 16). However, that is not the case here. It is well known that using multiple networks (instead of one) would reduce the number of transactions and increase efficiency. However, this is not a technological improvement. See e.g. Watson (U.S. 6,223,209 B1) disclosing distributed satellite world wide web servers containing identical information placed strategically throughout the Internet so as to be close to all potential clients to help reduce traffic bottlenecks. There is nothing “unconventional” or “non-routine” about this aspect as demonstrated by Waston and Applicant does not state why this additional element is “unconventional” or “non-routine.” Applicant’s arguments that “the Examiner did not give due consideration to the claimed features” relating to “requiring a total amount of asset transfer to the upper network from the lower network to not exceed a total amount of asset transfer received from the upper network by referencing a transaction history, as represented by the distributed cryptographic database, to compute the total amounts” is incorrect. (See Applicant’s Arguments, p. 18). First, this limitation is not part of any of the independent claims of this application contrary to Applicant’s assertion. This limitation is actually found in dependent claims 21, 23, and 25. Examiner has addressed this limitation in the analysis above for each of those claims. The feature contained in the independent claims stating “the distributed cryptographic database omitting at least some transaction histories of the upper network, and of other networks” is not a technological improvement. This is merely a business decision being made to decide which networks contain transaction history data and which do not by omitting certain data to one set of networks (high network). 
For these reasons, the previous rejection under 35 U.S.C. §101 is maintained.
Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313) 446-4902.  The examiner can normally be reached Mon - Thu 8 AM - 6 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 
/Amit Patel/
Examiner, Art Unit 3696 

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696